DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/12/2019 and 03/12/2020 has been considered. 
Response to Amendment
Preliminary amendment filed on or after 2/12/2019 has been acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 3 recites “an electrode, the electrode and”, but should recite “an electrode”. This removes a typo/grammatical error associated with the claim limitation.
Claim 1 lines 11-12 recite “a frequency of between 100 kHz and 10 MHz”, but should recite either “a frequency interval between 100 kHz and 10 MHz” or “a frequency between 100 kHz and 10 MHz”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “such that the outer layer has an impedance of less than 50 ohms for alternating electric currents with a frequency of between 100 kHz and 10 MHz”; it is unclear how the 50 ohm threshold is being established. Is this a property of the material of the outer material or is it specifically of the thickness? In order the expedite prosecution, Examiner has interpreted the impedance threshold to be an inherent property of an insulating material with the claimed thickness of between 0.05 to 0.15mm. 
Claims 2-8 inherit the same deficiencies. 
Claims 5 and 8 each recite “the aforementioned layers” in lines 1 and 2 respectively; it is unclear what the “aforementioned layers” are. Is it all 3 layers or any two layers? In order to expedite prosecution, Examiner has interpreted “aforementioned layers” to be all the layers of the diathermy device.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ron Edoute et al. (US 2016/0051827 A1) herein after Ron in view of Hoffman (US 2007/0118965 A1) and Bangera et al. (US 2012/0133507 A1) herein after Bangera.
Regarding claim 1, in light of the 112(b) rejection above, Ron teaches a diathermy device (Para [0024] “It is another object of the present invention to provide the system as defined above, wherein said deep tissue diathermy device”) comprising: a generator of alternating electric current (Para [0251] “the system as defined above is adapted to provide alternating current (AC) at a frequency of 1 MHz”) and an electrode, wherein: the electrode and the generator are electrically connected (Para [0025]-Para [0026] “a. at least one electrical output device adapted to generate electrical current; [0026] b. at least two electrodes electrically coupled to said electrical output device and placed on said skin region, wherein all said electrodes are adapted to simultaneously apply said electrical current to said skin region”), and the generator is configured to generate alternating electric currents at least at a frequency within said interval of 100 kHz and 10 MHz (Para [0251] “the system as defined above is adapted to provide alternating current (AC) at a frequency of 1 MHz”), but does not explicitly teach the electrode consists of a flexible glove comprising: an inner layer of insulating material an intermediate conducting layer connected to the generator and an outer layer made of an insulating material with a thickness of between 0.05 and 0.15 mm such that the outer layer has an impedance of less than 50 ohms for alternating electric currents with a frequency of between 100 kHz and 10 MHz. 
However, in a similar field of endeavor Hoffman discloses a medical electrode glove with insulation layers. Specifically, the electrode consists of a flexible glove (Para [0005] “The multi-layer glove system serves as a treatment electrode”) comprising: an inner layer of insulating material (Para [0027] “Insulating inner glove 200 is worn closest to the skin”), an intermediate conducting layer connected to the generator (Para [0027] “Conductive hook-and-loop fastener 402 is positioned to make electrical contact with conductive hook-and-loop faster 301 of conductive glove 300 when all three glove layers are worn…Conductive glove 300 is worn over insulating inner glove 200”) and an outer layer made of an insulating material (Para [0028] “Protective outer glove 400 may be made from any fabric traditionally used to manufacture gloves. It may also have a coating on its inner surface to prevent the conductive gel used with conductive glove 300 from saturating the fabric of protective outer glove 400. Protective outer glove 400 can be made, for example, from spandex fiber with an inner rubberized coating”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diathermy device of Ron to further include a flexible glove comprising: an inner layer of insulating material an intermediate 
Furthermore, in the field of protective wearable appliances and specifically in layered glove composition, Bangera discloses an outer layer of a flexible glove made of an insulating material (Para [0056] “The glove wall layers can be made using thin flexible layers of rubber and/or plastic materials”) with a thickness of between 0.05 and 0.15 mm such that the outer layer has an impedance of less than 50 ohms for alternating electric currents with a frequency of between 100 kHz and 10 MHz (Para [0056] “The flexible protective medical glove can have a thin glove wall comprising at least one flexible outer layer of a first material having a thickness of between about 1 mil (1 mil=one-thousandth of an inch) to about 40 mils”: 1 mil is 0.0254 mm, thus the range is 0.0254 mm – 1.016 mm in thickness. Examiner considers the thickness of the material and the subsequent interaction with the skin to establish the impedance threshold of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diathermy glove device of Ron in view of Hoffman to further include that the outer layer of a flexible glove with a thickness of between 0.05 and 0.15 mm such that the outer layer has an impedance of less than 50 ohms for alternating electric currents with a frequency of between 100 kHz and 10 MHz as disclosed by Bangera as a way to provide an outer layer that is protective from the outer .
Regarding claim 2, Ron in view of Hoffman and Bangera further disclose wherein the outer layer has a thickness of between 0.05 and 0.1 mm (Bangera: Para [0056] “The flexible protective medical glove can have a thin glove wall comprising at least one flexible outer layer of a first material having a thickness of between about 1 mil (1 mil=one-thousandth of an inch) to about 40 mils”).
Regarding claims 3, 4, 6, and 7 Ron in view of Hoffman and Bangera disclose the diathermy glove of claim 1 for claims 3 and 4 and of claim 2 for claims 6 and 7, but as described above does not explicitly form a glove wherein the outer layer is a detachable independent layer, wherein the inner and intermediate layers are independent and can be separated from each other.
However, Hoffman further discloses, wherein the outer layer is a detachable independent layer (Para [0022] “three separate components of the multi-layer glove system. All three components of the multi-layer glove system are worn simultaneously and in layers”), wherein the inner and intermediate layers are independent and can be separated from each other (Para [0022] “three separate components of the multi-layer glove system. All three components of the multi-layer glove system are worn simultaneously and in layers”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diathermy glove of Ron in view of Hoffman and Bangera to further include wherein the outer layer is a detachable independent layer, wherein the inner and intermediate layers are independent and can be .
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ron in view of Hoffman and Bangera, as applied to claim 1 (for claim 5) and claim 2 (for claim 8) and further in view of Helenick (US Patent 6,141,801).
Regarding claims 5 and 8, in light of the 112(b) rejections above, Ron in view of Hoffman and Bangera disclose the diathermy glove of claim 1 (for claim 5) and claim 2 (for claim 8), but does not explicitly disclose wherein the aforementioned layers are joined permanently, forming a single part.
However, in the field of heated gloves, Helenick discloses wherein the aforementioned layers are joined permanently, forming a single part (Helenick Column 8 Lines 33-37 “In more preferred aspects of the two-ply glove design, the inner, lining layer 70 and outer, covering layer 72 are joined, e.g., by stitching 90 through both layers around the proximal opening 78 of the glove body 14 in a conventional, unitary construction, two ply glove design”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diathermy glove of Ron in view of Hoffman and Bangera to further include wherein the aforementioned layers are joined permanently, forming a single part as disclosed by Helenick as a way to provide a sealed space for the heating element (i.e. the electrode) and to make the glove configuration permanent. 
Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Ron and Bangera.
Regarding claim 1, in light of the 112(b) rejection above, Hoffman teaches an electrode glove (fig. 4B) for treating hand, wrist, and joint pain/stiffness/discomfort (Para [0005]) with a battery powered electrical stimulator attached to the electrode (Para [0033]) the electrode consists of a flexible glove (Para [0005] “The multi-layer glove system serves as a treatment electrode”) comprising: an inner layer of insulating material (Para [0027] “Insulating inner glove 200 is worn closest to the skin”), an intermediate conducting layer connected to the generator (Para [0027] “Conductive hook-and-loop fastener 402 is positioned to make electrical contact with conductive hook-and-loop faster 301 of conductive glove 300 when all three glove layers are worn…Conductive glove 300 is worn over insulating inner glove 200”) and an outer layer made of an insulating material (Para [0028] “Protective outer glove 400 may be made from any fabric traditionally used to manufacture gloves. It may also have a coating on its inner surface to prevent the conductive gel used with conductive glove 300 from saturating the fabric of protective outer glove 400. Protective outer glove 400 can be made, for example, from spandex fiber with an inner rubberized coating”), Hoffman does not explicitly teach a diathermy device comprising a generator of alternating electric current and wherein the electrode and the generator are electrically connected, and the generator is configured to generate alternating electric currents at least at a frequency within said interval of 100 kHz and 10 MHz; and an outer layer made of an insulating material with a thickness of between 0.05 and 0.15 mm such that the outer layer has an impedance of less than 50 ohms for alternating electric currents with a frequency of between 100 kHz and 10 MHz.
However, in a similar electrical stimulation application, Ron discloses a diathermy device (Para [0024] “It is another object of the present invention to provide the system as comprising: a generator of alternating electric current (Para [0251] “the system as defined above is adapted to provide alternating current (AC) at a frequency of 1 MHz”) and an electrode, wherein: the electrode and the generator are electrically connected (Para [0025]-Para [0026] “a. at least one electrical output device adapted to generate electrical current; [0026] b. at least two electrodes electrically coupled to said electrical output device and placed on said skin region, wherein all said electrodes are adapted to simultaneously apply said electrical current to said skin region”), and the generator is configured to generate alternating electric currents at least at a frequency within said interval of 100 kHz and 10 MHz (Para [0251] “the system as defined above is adapted to provide alternating current (AC) at a frequency of 1 MHz”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the electrode glove device of Hoffman to further include a diathermy device comprising a generator of alternating electric current and wherein the electrode and the generator are electrically connected, and the generator is configured to generate alternating electric currents at least at a frequency within said interval of 100 kHz and 10 MHz as disclosed by Ron as a way to incorporate the diathermy device into a wearable appliance thereby allowing the patient to treat deep tissue to improve skin quality and to allow the patient to freely use their hands during a self-diathermy treatment procedure.
Furthermore, in the field of protective wearable appliances and specifically in layered glove composition, Bangera discloses an outer layer of a flexible glove made of an insulating material (Para [0056] “The glove wall layers can be made using thin flexible layers of rubber with a thickness of between 0.05 and 0.15 mm such that the outer layer has an impedance of less than 50 ohms for alternating electric currents with a frequency of between 100 kHz and 10 MHz (Para [0056] “The flexible protective medical glove can have a thin glove wall comprising at least one flexible outer layer of a first material having a thickness of between about 1 mil (1 mil=one-thousandth of an inch) to about 40 mils”: 1 mil is 0.0254 mm, thus the range is 0.0254 mm – 1.016 mm in thickness. Examiner considers the thickness of the material and the subsequent interaction with the skin to establish the impedance threshold of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diathermy glove device of Hoffman in view of Ron to further include that the outer layer of a flexible glove with a thickness of between 0.05 and 0.15 mm such that the outer layer has an impedance of less than 50 ohms for alternating electric currents with a frequency of between 100 kHz and 10 MHz as disclosed by Bangera as a way to provide an outer layer that is protective from the outer environment and be of medical grade, thus allowing the glove to remain flexible so that the user can perform activities during a therapy session (Bangera Para [0056]).
Regarding claim 2, Hoffman in view of Ron and Bangera further disclose wherein the outer layer has a thickness of between 0.05 and 0.1 mm
Regarding claims 3, 4, 6, and 7 Hoffman further teaches wherein the outer layer is a detachable independent layer (Para [0022] “three separate components of the multi-layer glove system. All three components of the multi-layer glove system are worn simultaneously and in layers”), wherein the inner and intermediate layers are independent and can be separated from each other (Para [0022] “three separate components of the multi-layer glove system. All three components of the multi-layer glove system are worn simultaneously and in layers”).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Ron and Bangera, as applied to claim 1 (for claim 5) and claim 2 (for claim 8) and further in view of Helenick.
Regarding claims 5 and 8, in light of the 112(b) rejections above, Hoffman in view of Ron and Bangera disclose the diathermy glove of claim 1 (for claim 5) and claim 2 (for claim 8), but does not explicitly disclose wherein the aforementioned layers are joined permanently, forming a single part.
However, in the field of heated gloves, Helenick discloses wherein the aforementioned layers are joined permanently, forming a single part (Helenick Column 8 Lines 33-37 “In more preferred aspects of the two-ply glove design, the inner, lining layer 70 and outer, covering layer 72 are joined, e.g., by stitching 90 through both layers around the proximal opening 78 of the glove body 14 in a conventional, unitary construction, two ply glove design”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the diathermy glove of Hoffman in view of Ron and Bangera to further include wherein the aforementioned layers are joined . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stanley (US 2010/0318009 A1) relates to a therapeutic hand device that provides electrical heating/stimulation to the hands.
Berlant (US Patent 5,070,862) relates to an electro-therapy massage glove for use by a therapist to massage a patient. 
Sansonetti (US Patent 4,087,675) relates to a heated mitten with a replaceable interior section. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792